PER CURIAM.
The defendant conclusively established, without genuine issue of material fact, that the plaintiff was on actual notice of the basis of his claim for legal malpractice more than two years before the present action was filed. The summary judgment entered below for the defendant because of the bar of the statute of limitations, Section 95.-ll(4)(a), Florida Statutes (1975), is therefore affirmed. See Robinson v. Sparer, 365 So.2d 438 (Fla. 3d DCA 1978); Steiner v. Ciba-Geigy Corp., 364 So.2d 47 (Fla. 3d DCA 1978); compare Green v. Bartel, 365 So.2d 785 (Fla. 3d DCA 1978); Rosen v. Sparber, 369 So.2d 960 (Fla. 3d DCA 1978).
Affirmed.